Citation Nr: 0927531	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-36 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected painful 
neuroma, infrapatellar branch of the left saphenous nerve.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In July 2008, the Board remanded these matters to the RO to 
schedule a Board hearing.  The Veteran testified during a 
hearing before the undersigned Veterans Law Judge at the 
Houston, Texas RO in August 2008.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board requested a VHA medical expert opinion in March 
2009 in order to resolve conflicting medical opinions.  The 
Board received the medical expert opinion in April 2009 and 
provided a copy to the Veteran for his review.  In response 
to the VHA opinion, the Veteran submitted a letter dated in 
June 2009 from a private physician regarding his low back and 
left leg disorders.  He requested the case to be remanded to 
the RO for review of this new information.  Thus, the Board 
must return the case to the RO, with the new evidence, for 
its initial consideration.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993), 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

After determining whether any additional 
development is necessary in order to 
fairly decide the Veteran's claims, the RO 
should readjudicate the Veteran's claims 
for entitlement to service connection for 
a low back disability to include as 
secondary to service-connected painful 
neuroma, infrapatellar branch of the left 
saphenous nerve and entitlement to a TDIU 
based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




